 



Exhibit 10.1
 
 
THE GOODYEAR TIRE & RUBBER COMPANY
 
CONTINUITY PLAN
FOR SALARIED EMPLOYEES
 
Amended and Restated Effective April 10, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1. Introduction     1  
1.01.
  History of the Plan     1  
1.02.
  Effective Date     1  
 
            Article 2. Definitions and Construction     2  
2.01.
  Definitions.     2  
2.02.
  Construction     7  
 
            Article 3. Severance Payment and Benefits     8  
3.01.
  In General     8  
3.02.
  Severance Following Hostile Change in Control     8  
3.03.
  Severance Following Change in Control     9  
3.04.
  Timing of Severance Payments     10  
3.05.
  Parachute Payments     11  
3.06.
  Severance Agreement and Release     13  
3.07.
  Survival     13  
 
            Article 4. Plan Administration and Benefit Claims     14  
4.01.
  In General     14  
4.02.
  Claims for Benefits     15  
 
            Article 5. Plan Modification and Termination     16  
5.01.
  In General     16  
5.02.
  Compliance with Section 409A of the Code     16  
 
            Article 6. Miscellaneous     17  
6.01.
  No Assignment     17  
6.02.
  Notice Period     17  
6.03.
  No Right to Employment     17  
6.04.
  Severability     17  
6.05.
  Death of Severed Employee     17  
6.06.
  Headings     18  
6.07.
  Unfunded Plan     18  
6.08.
  Notices     18  
6.09.
  Withholding     18  
6.10.
  No Duplication     18  
6.11.
  Compensation     18  
6.12.
  Governing Law     18  
6.13.
  ERISA     19  
 
            Form of Severance Agreement and Release     A-1  

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. INTRODUCTION
1.01. History of the Plan

  (a)   The Company currently sponsors two separate severance plans for its
eligible salaried employees: (a) the Goodyear Severance Plan for Salaried
Employees (the “Severance Plan”) and (b) the Supplemental Unemployment
Compensation Benefits Plan for Salaried Employees (the “SUCB Plan”).     (b)  
The Severance Plan was adopted in 1989 and provides benefits to salaried
employees whose employment has been involuntarily terminated following a hostile
change in control of the Company.     (c)   The SUCB Plan was originally adopted
effective January 20, 1975, and has been amended and restated since that time;
the most recent amendment and restatement was effective July 1, 2003. The SUCB
Plan provides benefits for salaried employees whose employment has been
involuntarily terminated under certain circumstances other than a hostile change
in control of the Company.

1.02. Effective Date

  (a)   This amendment and restatement of the Severance Plan is effective as of
April 10, 2007, and renamed the Goodyear Continuity Plan for Salaried Employees
(the “Plan”). Any Eligible Employee whose employment terminates on or after the
Effective Date shall be eligible for benefits, if any, from the Plan as amended
and restated in this document and not from the Plan as it existed immediately
before the Effective Date.     (b)   This document does not amend or restate the
SUCB Plan, which remains subject to the terms of the separate plan document
setting forth the terms of that plan.

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 1



 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION
2.01. Definitions.
As used in the Plan, the following terms shall have the following meanings,
unless a contrary meaning is clearly appropriate from the context—

  (a)   “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.     (b)   “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.     (c)   “Board” means
the Board of Directors of the Company.     (d)   “Cause” means (1) the continued
failure by the Eligible Employee to substantially perform the Eligible
Employee’s duties with the Employer (other than any such failure resulting from
the Eligible Employee’s incapacity due to physical or mental illness), (2) the
engaging by the Eligible Employee in conduct which is demonstrably injurious to
the Company, monetarily or otherwise, (3) the Eligible Employee committing any
felony or any crime involving fraud, breach of trust or misappropriation or
(4) any breach or violation of any agreement relating to the Eligible Employee’s
employment with the Employer where the Employer, in its discretion, determines
that such breach or violation materially and adversely affects the Company.    
(e)   A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 20% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or  
  (2)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 2



 



--------------------------------------------------------------------------------



 



      appointment, election or nomination for election was previously so
approved or recommended; or     (3)   there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation pursuant to
which (A) the voting securities of the Company outstanding immediately prior to
such merger or consolidation will continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) more than 50% of the outstanding shares of common stock,
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, (B) no Person will become the Beneficial
Owner, directly or indirectly, of securities of the Company or such surviving
entity or any parent thereof representing 20% or more of the outstanding shares
of common stock or the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to such merger or consolidation)
and (C) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation (or
any parent thereof) resulting from such merger or consolidation; or     (4)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock, and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale, (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition) and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

  (f)   “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.     (g)   “Company” means The Goodyear Tire & Rubber Company
or any successors thereto.

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 3

 



--------------------------------------------------------------------------------



 



  (h)   “Effective Date” means the date set forth in Section 1.02.     (i)  
“Eligible Employee” means any employee who is a Tier 1, Tier 2, or Tier 3
Employee or who is designated by the Chief Human Resources Officer of the
Employer as eligible to participate in the Plan.     (j)   “Employer” means the
Company or any of its Affiliates that is an employer of an Eligible Employee.  
  (k)   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.     (l)   “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time.     (m)   “Good
Reason” means the occurrence without the affected Eligible Employee’s written
consent, of any of the following:

  (1)   the assignment to the Eligible Employee of duties that are materially
inconsistent with the Eligible Employee’s position (including, without
limitation, offices or titles), authority, duties or responsibilities
immediately prior to a Potential Change in Control or in the absence thereof, a
Change in Control or a Hostile Change in Control (other than pursuant to a
transfer or promotion to a position of equal or enhanced responsibility or
authority) or any other action by the Employer which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Employer promptly after receipt of notice thereof given
by the Eligible Employee, provided, however, that any such assignment or
diminution that is primarily a result of the Employer no longer being a publicly
traded entity or becoming a subsidiary or division of another entity shall not
be deemed “Good Reason” for purposes of this Plan, except that an Eligible
Employee shall have Good Reason if the Employer is no longer a publicly traded
entity and, immediately before the Change in Control or Hostile Change in
Control that caused the Employer no longer to be a publicly traded entity,
substantially all of the Eligible Employee’s duties and responsibilities related
to public investors or government agencies that regulate publicly traded
entities;     (2)   change in the location of such Eligible Employee’s principal
place of business by more than 50 miles when compared to the Eligible Employee’s
principal place of business immediately before a Potential Change in Control, or
in the absence thereof, a Change in Control or a Hostile Change in Control;    
(3)   a reduction in the Eligible Employee’s annual base salary or annual
incentive opportunity from that in effect immediately before a Potential Change
in Control, or in the absence thereof, a Change in Control or a Hostile Change
in Control;

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 4



 



--------------------------------------------------------------------------------



 



  (4)   a material increase in the amount of business travel required of the
Eligible Employee when compared to the amount of business travel required
immediately before a Potential Change in Control, or in the absence thereof, a
Change in Control or a Hostile Change in Control; and     (5)   the failure by
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that the Company would be required to perform it if no
succession had taken place.

  (n)   “Hostile Change in Control” means a Change in Control that a majority of
the Incumbent Board has not determined to be in the best interests of the
Company and its shareholders.     (o)   “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company or any of
its Affiliates, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.     (p)   “Plan” means the Goodyear
Continuity Plan for Salaried Employees, as set forth herein, as it may be
amended from time to time.     (q)   “Plan Administrator” means the person or
persons appointed from time to time by the Board which appointment may be
revoked at any time by the Board. If no Plan Administrator has been appointed by
the Board (or if the Plan Administrator has been removed by the Board and no new
Plan Administrator has been appointed by the Board), the Compensation Committee
of the Board shall be the Plan Administrator.     (r)   A “Potential Change in
Control” shall be deemed to have occurred if the event set forth in any one of
the following paragraphs shall have occurred:

  (1)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;     (2)   the Company or any
Person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control;     (3)   any
Person becomes the Beneficial Owner, directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company other than securities acquired
by virtue of the exercise of a conversion or similar privilege or right unless
the security being so converted or pursuant to which such right was exercised
was itself acquired directly

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 5



 



--------------------------------------------------------------------------------



 



      from the Company) representing 20% or more of either the then outstanding
shares of common stock of the Company or the combined voting power of the
Company’s then outstanding securities; or     (4)   the Board adopts a
resolution to the effect that a Potential Change in Control has occurred.

  (s)   “Severance” means:

  (1)   from the date of a Potential Change in Control or in the absence
thereof, a Change in Control or a Hostile Change in Control, until the second
anniversary of the Change in Control or Hostile Change in Control, the
termination of an Eligible Employee’s employment with the Employer (a) by the
Employer, other than for Cause or pursuant to mandatory retirement policies of
the Employer that existed prior to the Potential Change in Control or in the
absence thereof, a Change in Control or Hostile Change in Control or (b) by the
Eligible Employee for Good Reason; and     (2)   from the first day following
the first anniversary of the Change in Control or a Hostile Change in Control
until the 30th day following the first anniversary of such Change in Control or
Hostile Change in Control, the termination of the employment with the Employer
for any reason by an Eligible Employee who is employed in the position of Chief
Executive Officer; Chief Financial Officer; Senior Vice President, General
Counsel and Secretary, or Senior Vice President Human Resources.

      An Eligible Employee will not be considered to have incurred a Severance
if his or her employment is discontinued by reason of the Eligible Employee’s
death or a physical or mental condition causing such Eligible Employee’s
inability to substantially perform his or her duties with the Employer,
including, without limitation, such condition entitling him or her to benefits
under any sick pay or disability income policy or program of the Employer.      
  An Eligible Employee who seeks to terminate employment for Good Reason must
provide the Employer with thirty days advanced written notice of his or her
intention to terminate employment for Good Reason and shall only be entitled to
terminate employment for Good Reason if the Employer fails to cure the alleged
Good Reason to the reasonable satisfaction of the Eligible Employee during such
thirty-day period.     (t)   “Severance Agreement and Release” means the written
separation agreement and release substantially in the form attached hereto as
Appendix I, as may be amended from time to time.     (u)   “Severance Date”
means the date on which an Eligible Employee incurs a Severance as specified in
a prior written notice by the Company or the Eligible Employee, as the case may
be, delivered to the other pursuant to Section 6.08.     (v)   “Severance
Payment” means the payment determined pursuant to Article 3.

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 6

 



--------------------------------------------------------------------------------



 



  (w)   “Severed Employee” is an Eligible Employee once he or she incurs a
Severance.     (x)   “Tier 1 Employee” means any elected officer of the
Employer, any employee who is eligible to participate in the Employer’s
Executive Performance Plan (or any successor to such plan) and any other
employee of the Employer designated as such by the Plan Administrator.     (y)  
“Tier 2 Employee” means any employee of the Employer who is not a Tier 1
Employee and who is either eligible to participate in the Employer’s Performance
Recognition Plan (or any successor to such plan) or otherwise designated as a
Tier 2 Employee by the Plan Administrator.     (z)   “Tier 3 Employee” means any
full-time salaried employee of the Employer who is (1) eligible to participate
in The Goodyear Tire & Rubber Employee Savings Plan for Salaried Employees and
(2) neither a Tier 1 Employee nor a Tier 2 Employee.

2.02. Construction
As used in the Plan—

  (a)   the use of the masculine gender shall include the feminine gender, and
vice versa, and     (b)   the words “include” or “including” shall mean include
or including “without limitation.

 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 7

 



--------------------------------------------------------------------------------



 



ARTICLE 3. SEVERANCE PAYMENT AND BENEFITS
3.01. In General
An Eligible Employee who incurs a Severance shall be eligible for benefits under
either Section 3.02 or Section 3.03, below. No Eligible Employee shall be
entitled to receive benefits under both Section 3.02 and Section 3.03, below,
for any one Severance, and any benefits provided under either Section 3.02 or
Section 3.03 are subject to offset as provided in Section 6.10. An Eligible
Employee who terminates employment under circumstances that do not constitute a
Severance shall not receive any benefits under the Plan.
3.02. Severance Following Hostile Change in Control
The provisions of this Section 3.02 apply to any Eligible Employee who incurs a
Severance following a Hostile Change in Control. Payment of all benefits under
this Section 3.02 are subject to the Eligible Employee timely executing,
returning, and not revoking the Severance Agreement and Release pursuant to
3.06.
(a) Severance Payment
Each Eligible Employee who incurs a Severance following a Hostile Change in
Control shall be entitled to receive a Severance Payment equal to twice the sum
of (1) such Eligible Employee’s annual base salary as in effect immediately
prior to such Severance, (2) the target annual cash incentive opportunity for
the year in which a Severance occurs, or, if higher, in the year a Hostile
Change in Control occurs, and (3) if the Eligible Employee is a Tier 1 Employee,
the target long-term cash incentive opportunity under the Employer’s Executive
Performance Plan (or any successor to such plan) for all performance periods
outstanding at the time the Severance occurs. For purposes of clause (1) above,
annual base salary shall be determined immediately prior to the Severance
without regard to any reductions therein that constitute Good Reason.
(b) Retirement Benefits
Each Eligible Employee who is a Tier 1 Employee, who incurs a Severance
following a Hostile Change in Control, and who is a participant in the Goodyear
Supplementary Pension Plan shall be credited with two additional years of
Continuous Service (as defined in the Supplementary Pension Plan) for all
purposes under such plan.
(c) Health and Welfare Benefits
Each Eligible Employee who is a Tier 1 Employee or a Tier 2 Employee and who
incurs a Severance following a Hostile Change in Control shall, as of the
Severance Date, be entitled to receive continued medical, dental, vision, and
life insurance coverage (excluding accident, death, and disability insurance)
for the Eligible Employee and the Eligible Employee’s eligible dependents or, to
the extent such coverage is not commercially available, such other arrangements
reasonably acceptable to the Eligible Employee, on the same basis as in effect
prior to the Hostile Change in Control, the Potential Hostile Change in Control,
or



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 8



 



--------------------------------------------------------------------------------



 



the Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the earlier of (1) two years or (2) the
commencement of comparable coverage by the Eligible Employee with a subsequent
employer
(d) Outplacement
Each Eligible Employee who is a Tier 1 Employee or a Tier 2 Employee and who
incurs a Severance following a Hostile Change in Control shall, as of the
Severance Date, be entitled to outplacement services to be provided by a
professional outplacement provider selected by the Eligible Employee; provided,
however, that the cost of such outplacement services shall not exceed twenty
five thousand dollars ($25,000).
(e) Legal Fees
Each Eligible Employee who is a Tier 1 Employee and who incurs a Severance
following a Hostile Change in Control shall, as of the Severance Date, be
entitled to be paid or reimbursed for reasonable legal fees (including without
limitation, any and all court costs and reasonable attorneys’ fees and expenses)
incurred by the Eligible Employee in connection with or as a result of any
claim, action or proceeding brought by the Company, any other Employer or the
Eligible Employee with respect to or arising out of this Plan; provided,
however, that the Company shall have no obligation to pay any such legal fees,
if (1) in the case of an action brought by the Eligible Employee, the Company or
any other Employer is successful in establishing with the court that the
Eligible Employee’s action was frivolous or otherwise without any reasonable
legal or factual basis; or (2) in connection with any such claim, action or
proceeding arising out of Section 3.06.
3.03. Severance Following Change in Control
The provisions of this Section 3.03 apply to any Eligible Employee who incurs a
Severance following a Change in Control or a Potential Change in Control. Except
as provided in Section 3.03(c), payment of all benefits under this Section 3.03
are subject to the Eligible Employee timely executing, returning, and not
revoking the Severance Agreement and Release pursuant to Section 3.06.
(a) Tier 1 Employees
Each Eligible Employee who is a Tier 1 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive the same benefits as would be provided pursuant to Section 3.02 had
such Severance occurred following a Hostile Change in Control.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 9



 



--------------------------------------------------------------------------------



 



(b) Tier 2 Employees
(1) Severance Payment
Each Eligible Employee who is a Tier 2 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive a Severance Payment equal to the sum of (A) such Eligible Employee’s
annual base salary as in effect immediately prior to such Severance and (B) the
target annual cash incentive opportunity for the year in which a Severance
occurs, or, if higher, in the year a Potential Change in Control or in the
absence thereof, a Change in Control occurs. For purposes of clause (A) above,
annual base salary shall be determined immediately prior to the Severance
without regard to any reductions therein that constitute Good Reason.
(2) Other Benefits
Each Eligible Employee who is a Tier 2 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall be entitled
to receive the same benefits as would be provided pursuant to Sections 3.02(c)
and (d) had such Severance occurred following a Hostile Change in Control,
except that the continued health and welfare benefits provided pursuant to
Section 3.02(c) shall be provided for a maximum period of one year following the
Severance rather than for two years.
(c) Tier 3 Employees
Each Eligible Employee who is a Tier 3 Employee and who incurs a Severance
following a Change in Control or a Potential Change in Control shall not be
entitled to receive any severance benefits under the Plan.
3.04. Timing of Severance Payments
(a) In General
The Severance Payment shall be paid to a Severed Employee in a cash lump sum on
the 20th day following the later of (a) the Severance Date, (b) the date on
which the Company receives an executed Severance Agreement and Release from such
Severed Employee and (c) the date of expiration of any revocation period
applicable to such Severed Employee’s Severance Agreement and Release.
(b) Application of Section 409A of the Code

  (1)   The Plan is intended to avoid the adverse tax consequences of section
409A of the Code. To the extent section 409A of the Code applies to any
compensation or other benefit payable under the Plan, this Section 3.04(b)
applies, and to the extent that it conflicts with any other provision of the
Plan, it supersedes such conflicting provisions. If section 409A of



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 10



 



--------------------------------------------------------------------------------



 



      the Code does not apply to any compensation or other benefits payable
under this Agreement, this Section 3.04(b) shall have no effect.

  (2)   If the Eligible Employee is a “specified employee” (within the meaning
of a section 409A(a)(2)(B)(i) of the Code, determined as of each December 31 in
accordance with section 409A of the Code) of the Company, all amounts payable
under the Plan that are subject to section 409A of the Code and that were
otherwise payable during the six-month period immediately following the
separation from service shall be paid in a lump-sum on the date that is six
months following the Eligible Employee’s “separation from service” (within the
meaning of section 409A of the Code), or on the date of the Eligible Employee’s
death, if earlier. For purposes of this Section 3.04(b)(2), a payment that is
required to be made on a certain date may be made as soon as practicable
following such date, provided that the payment must be made during the same
calendar year as the required payment date or, if later, by the 15th day of the
third calendar month following the required payment date, or otherwise in
accordance with section 409A of the Code.

3.05. Parachute Payments
(a) Tier 1 Employees

  (1)   If any payment or benefit received or to be received by a Tier 1
Employee from the Company pursuant to the terms of the Plan or otherwise (the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
section 4999 of the Code, the Company shall pay the Tier 1 Employee, at the time
specified below, an additional amount (the “Gross-Up Payment”) such that the net
amount that the Eligible Employee retains, after deduction of the Excise Tax on
the Payments and any federal, state, and local income or employment tax and the
Excise Tax upon the Gross-Up Payment, and any interest, penalties, or additions
to tax payable by the Eligible Employee with respect thereto, shall be equal to
the total present value (using the applicable federal rate (as defined in
section 1274(d) of the Code) in such calculation) of the Payments at the time
such Payments are to be made.

  (2)   For purposes of determining whether any of the Payments shall be subject
to the Excise Tax and the amount of such excise tax,

  (A)   The total amount of the Payments shall be treated as “parachute
payments” within the meaning of section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of section 280G(b)(1) of the Code shall
be treated as subject to the excise tax, except to the extent that, in the
written opinion of independent counsel selected by the Company and reasonably
acceptable to the Eligible Employee (“Independent Counsel”), a Payment (in whole
or in part) does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code, or such “excess parachute payments” (in whole or
in part) are not subject to the Excise Tax;



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 11



 



--------------------------------------------------------------------------------



 



  (B)   The amount of the Payments that shall be subject to the Excise Tax shall
be equal to the lesser of (1) the total amount of the Payments or (2) the amount
of “excess parachute payments “ within the meaning of section 280G(b)(1) of the
Code (after applying clause (A), above); and

  (C)   The value of any noncash benefits or any deferred payment or benefit
shall be determined by Independent Counsel in accordance with the principles of
section 280G(d)(3) and (4) of the Code.

  (3)   For purposes of determining the amount of the Gross-Up Payment, the
Eligible Employee shall be deemed to pay federal income taxes at the highest
marginal rates of federal income taxation applicable to individuals in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rates of taxation applicable to individuals
as are in effect in the state and locality of the Eligible Employee’s residence
in the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.     (4)
  The Gross-Up Payments provided for in this Section 3.05(a) shall be made upon
the earlier of (A) the payment to the Eligible Employee of any Payment or
(B) the imposition upon the Eligible Employee, or any payment by the Eligible
Employee, of any Excise Tax.     (5)   If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of a nationally recognized accounting firm that the Excise Tax
is less than the amount previously taken into account hereunder, the Eligible
Employee shall repay the Company, within 30 days of your receipt of notice of
such final determination or opinion, the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state, and local income tax imposed
on the Gross-Up Payment being repaid by the Eligible Employee if such repayment
results in a reduction in Excise Tax or a federal, state, and local income tax
deduction) plus any interest received by the Eligible Employee on the amount of
such repayment, provided that if any such amount has been paid by the Eligible
Employee as an Excise Tax or other tax, the Eligible Employee shall cooperate
with the Company in seeking a refund of any tax overpayments, and the Eligible
Employee shall not be required to make repayments to the Company until the
overpaid taxes and interest thereon are refunded to the Eligible Employee.    
(6)   If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the written opinion of a nationally
recognized accounting firm that the Excise Tax exceeds the amount taken into
account hereunder (including by reason of any payment the



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 12



 



--------------------------------------------------------------------------------



 



      existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within 30 days of the Company’s receipt of notice of such
final determination or opinion.

  (7)   All fees and expenses of the nationally recognized accounting firm
incurred in connection with this Section 3.05(a) shall be borne by the Company.

(b) Tier 2 Employees and Tier 3 Employees
If any payment or benefit received or to be received by a Tier 2 Employee or a
Tier 3 Employee from the Company pursuant to the terms of the Plan or otherwise
(the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
by section 4999 of the Code, the Eligible Employee’s benefit under the Plan
shall be reduced to an amount equal to 2.99 times the Eligible Employee’s “base
amount” (within the meaning of section 280G of the Code) minus the value of all
other payments that would be deemed to be “parachute payments” within the
meaning of section 280G of the Code; provided, however, that the reduction
provided by this Section 3.05(b) shall not be made if it would result in a
smaller aggregate after-tax payment to the Eligible Employee (taking into
account all applicable federal, state and local taxes including the excise tax
under section 4999 of the Code).
3.06. Severance Agreement and Release
No Severed Employee shall be eligible to receive a Severance Payment or other
benefits under the Plan unless he or she first timely executes, returns to the
Company, and does not revoke the Severance Agreement and Release, substantially
in the form attached in Appendix I to the Plan.
3.07. Survival
The provisions of the Severance Agreement and Release and, following an Eligible
Employee’s Severance, the provisions of Section 3.05 shall survive the
termination or modification of the Plan and the Eligible Employee’s termination
of employment with the Employer.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 13



 



--------------------------------------------------------------------------------



 



ARTICLE 4. PLAN ADMINISTRATION AND BENEFIT CLAIMS
4.01. In General

  (a)   The Plan Administrator shall administer the Plan and shall have the
full, discretionary authority to—

  (1)   construe and interpret the Plan,     (2)   prescribe, amend and rescind
rules and regulations necessary or desirable for the proper and effective
administration of the Plan,     (3)   prescribe, amend, modify and waive the
various forms and documents to be used in connection with the operation of the
Plan and also the times for giving any notice required by the Plan,     (4)  
settle and determine any controversies and disputes as to rights and benefits
under the Plan,     (5)   decide any questions of fact arising under the Plan,
and     (6)   make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan.

  (b)   The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

  (c)   The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

  (d)   The Plan Administrator shall promptly provide the Severance Agreement
and Release to an Eligible Employee who becomes eligible for a payment under
Article 3 and shall require an executed Severance Agreement and Release to be
returned to the Plan Administrator within no more than forty-five (45) days (or
such shorter time period as the Plan Administrator may impose, subject to
compliance with applicable law) from the date the Eligible Employee receives the
Severance Agreement and Release. Any deadline established by the Plan
Administrator shall ensure that the payment of any benefit under Article 3 is
made no more than two and one-half months after the end of the calendar year in
which the Severance occurs.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 14



 



--------------------------------------------------------------------------------



 



4.02. Claims for Benefits
(a) Filing a Claim
An Eligible Employee who wishes to file a claim for benefits under the Plan
shall file his or her claim in writing with the Plan Administrator.
(b) Review of a Claim
The Plan Administrator shall, within 90 days after receipt of such written claim
(unless special circumstances require an extension of time, but in no event more
than 180 days after such receipt), send a written notification to the Eligible
Employee as to its disposition. If the claim is wholly or partially denied, such
written notification shall (1) state the specific reason or reasons for the
denial, (2) make specific reference to pertinent Plan provisions on which the
denial is based, (3) provide a description of any additional material or
information necessary for the Eligible Employee to perfect the claim and an
explanation of why such material or information is necessary, and (4) set forth
the procedure by which the Eligible Employee may appeal the denial of his or her
claim, including, without limitation, a statement of the claimant’s right to
bring an action under section 502(a) of ERISA following an adverse determination
on appeal.
(c) Appeal of a Denied Claim
If an Eligible Employee wishes to appeal the denial of his or her claim, he or
she must request a review of such denial by making application in writing to the
Plan Administrator within 60 days after receipt of such denial. Such Eligible
Employee (or his or her duly authorized legal representative) may, upon written
request to the Plan Administrator, review any documents pertinent to his or her
claim, and submit in writing, issues and comments in support of his or her
position. An Eligible Employee who fails to file an appeal within the 60-day
period set forth in this Section 4.02(c) shall be prohibited from doing so at a
later date or from bringing an action under ERISA.
(d) Review of a Claim on Appeal
Within 60 days after receipt of a written appeal (unless special circumstances,
such as the need to hold a hearing, require an extension of time, but in no
event more than 120 days after such receipt), the Plan Administrator shall
notify the Eligible Employee of the final decision. The final decision shall be
in writing and shall include (1) specific reasons for the decision, written in a
manner calculated to be understood by the claimant, (2) specific references to
the pertinent Plan provisions on which the decision is based, (3) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents relevant to the claim for
benefits, and (4) a statement describing the claimant’s right to bring an action
under section 502(a) of ERISA.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 15



 



--------------------------------------------------------------------------------



 



ARTICLE 5. PLAN MODIFICATION AND TERMINATION
5.01. In General
The Plan may be amended or terminated by the Board at any time; provided,
however, that, except as provided in Section 5.02, below, any termination of the
Plan or modification of the Plan in any material manner adverse to the interests
of any Eligible Employee (including, without limitation, any adverse changes to
a person’s status as an Eligible Employee) without such Eligible Employee’s
written consent shall be void and of no force and effect with respect to any
Eligible Employee who does not provide such written consent if such action is
taken during any of the following periods and is not required by law:

  (a)   within one year preceding a Potential Change in Control (in the case of
any action (other than in connection with a termination of employment) pursuant
to which an individual ceases to be designated as an Eligible Employee or is
designated in a lower tier of Eligible Employee) or within 90 days preceding a
Potential Change in Control (in the case of termination of the Plan or any other
amendment which is adverse in any material respect to the interests of any
Eligible Employee),

  (b)   during the pendency of or within 90 days following the cessation of a
Potential Change in Control,

  (c)   within two years following a Change in Control or a Hostile Change in
Control, or

  (d)   with respect to a Tier 1 Employee, within three years following the
Effective Date, provided, however, that, following the expiration of such three
year period, the Plan may not be amended or terminated retroactively and shall
only be amended or terminated as of any annual anniversary of the Effective
Date.

This Plan shall terminate automatically two years and one day after a Change in
Control or, if later, when all benefits payable under the Plan are paid. No Plan
termination shall, without such Eligible Employee’s written consent, adversely
affect any material rights of any Eligible Employee which accrued under this
Plan prior to such termination.
5.02. Compliance with Section 409A of the Code
Notwithstanding Section 5.01, above, the Plan shall, to the extent possible, be
administered to prevent the adverse tax consequences described in section
409A(a)(1) of the Code from applying to any payment made under the Plan, and any
provision of the Plan that does not further this purpose shall be severed from
the Plan and of no force and effect unless the General Counsel and Chief Human
Resources Officer of the Company, in their discretion, determine that the
provision shall apply.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 16



 



--------------------------------------------------------------------------------



 



ARTICLE 6. MISCELLANEOUS
6.01. No Assignment
Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including,
without limitation, by execution, levy, garnishment, attachment, pledge or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.
6.02. Notice Period
If an Employer is obligated by law, contract, policy or otherwise to pay
severance, a termination indemnity, notice pay, or the like, or if an Employer
is obligated by law to provide advance notice of separation (“Notice Period”),
then any Severance Payment hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.
6.03. No Right to Employment
Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Employer, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.
6.04. Severability
If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
6.05. Death of Severed Employee
This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including,
without limitation, each Eligible Employee, present and future, and any
successor to the Employer. If a Severed Employee shall die while any amount
would still be payable to such Severed Employee under the Plan if the Severed
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the Severed Employee’s estate.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 17



 



--------------------------------------------------------------------------------



 



6.06. Headings
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
6.07. Unfunded Plan
The Plan shall not be funded. No Eligible Employee shall have any right to, or
interest in, any assets of any Employer that may be applied by the Employer to
the payment of benefits or other rights under this Plan.
6.08. Notices
Any notice or other communication required or permitted pursuant to the terms of
the Plan shall be in writing and shall be given when delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the intended recipient at his, her or its last known address.
6.09. Withholding
An Employer shall be entitled to withhold from amounts to be paid to the Severed
Employee hereunder any federal, state or local withholding or other taxes or
charges which it from time to time reasonably believes it is required to
withhold.
6.10. No Duplication
Nothing in the Plan shall require the Employer to provide any payment that
duplicates any payment, benefit, or grant that an Eligible Employee is entitled
to receive under any Employer compensation or benefit plan, award agreement, or
other arrangement (including an employment agreement, collective bargaining
agreement, or works council agreement) or any non-U.S. law under which an
Eligible Employee is entitled to severance benefits. Any severance benefit
provided under any Employer compensation or benefit plan, award agreement, or
other arrangement (including an employment agreement, collective bargaining
agreement, or works council agreement) or any non-U.S. law shall offset, on a
dollar for dollar basis, any benefits owed under the Plan.
6.11. Compensation
Except to the extent explicitly provided in this Plan, any awards made under any
Employer compensation or benefit plan or program shall be governed by the terms
of that plan or program and any applicable award agreement thereunder as in
effect from time to time. The amounts paid or provided under the Plan shall not
be treated as compensation for purposes of determining any benefits payable
under any Employer retirement, life insurance, or other employee benefit plan.
6.12. Governing Law
This Plan shall be construed and enforced according to the laws of the State of
Ohio (not including any Ohio law that would require the substantive law of
another jurisdiction to apply), to the extent not preempted by federal law,
which shall otherwise control.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 18



 



--------------------------------------------------------------------------------



 



6.13. ERISA
Because the Plan is not intended to provide retirement income or result in the
systematic deferral of income to termination of employment, the Plan is intended
to be an “employee welfare benefit plan” within the meaning of section 3(1) of
the ERISA, and not an “employee pension benefit plan” within the meaning of
section 3(2) of ERISA. However, to the extent that the Plan (without regard to
this Section 6.13) is determined to be an “employee pension benefit plan”
because (a) with respect to certain participants the Plan provides for payments
in excess of the amount specified in 29 C.F.R. Section 2510.3-2(b) (the
“Severance Pay Regulation”) and (b) the facts and circumstances indicate the
Plan (without regard to this Section 6.13) is not otherwise an “employee welfare
benefit plan,” then the following provisions shall apply: The Plan shall be
treated as two plans, one of which provides the benefits required by Article 3
not in excess of the safe harbor described in the Severance Pay Regulation and
the other of which provides for all other payments and benefits required by
Article 3 pursuant to a plan maintained “primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees” as described in section 201(2) of ERISA.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page 19



 



--------------------------------------------------------------------------------



 



APPENDIX I
FORM OF
SEVERANCE AGREEMENT AND RELEASE
          This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[___], 200[_] (the “Effective Date”), by and between The Goodyear Tire & Rubber
Company, with its principal place of business at 1144 East Market Street Akron,
Ohio 44316-0001 (which together with its affiliates and subsidiaries, if any,
will hereinafter collectively be called “Employer”) and [___], an individual
residing at [___] (“Employee”).
          WHEREAS, The Goodyear Continuity Plan for Salaried Employees (as such
plan may be amended from time to time, the “Plan”) sets forth certain rights,
benefits and obligations of the parties arising out of Employee’s employment by
Employer and the severance of such employment; and
          WHEREAS, Employee recognizes that this Agreement will automatically be
revoked and Employee shall forfeit any benefit to which he may be entitled under
the Plan unless Employee submits an executed copy of this Agreement to the
Employer on or before [___].
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employer and Employee agree as
follows:
          1. Termination of Employment Relationship. The relationship between
Employee and Employer shall terminate as of ___(the “Separation Date”).
          2. Employee Severance. In consideration of Employee’s undertakings set
forth in this Agreement, Employer will pay Employee $[___] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan. Such payment and benefits will be less all applicable deductions
(including, without limitation, any federal, state or local tax withholdings).
Such payment and benefits are contingent upon the execution of this Agreement by
Employee and Employee’s compliance with all terms and conditions of this
Agreement and the Plan. Employee agrees that if this Agreement does not become
effective, Employer shall not be required to make any further payments or
provide any further benefits to Employee pursuant to this Agreement or the Plan
and shall be entitled to recover all payments and be reimbursed for all benefits
already made or provided by it (including interest thereon).
          3. Release of Employer. In consideration of the obligations of
Employer described in Paragraph 2 above, Employee hereby completely releases and
forever discharges Employer, its related corporations, divisions and entities,
and its and each of their officers, directors, employees and agents
(collectively referred to as the “Releasees”) from all claims, rights, demands,
actions, liabilities and causes of action of any kind whatsoever, known and
unknown, which Employee may have or have ever had against the Releasees
(“claims”) including without limitation all claims arising from or connected
with Employee’s employment by the Employer, whether based in tort or contract
(express or implied) or on federal, state or local law or regulation. Employee
has been advised that Employee’s release does not apply to any rights or



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-1



 



--------------------------------------------------------------------------------



 



claims that may arise after the Effective Date. This Agreement shall not affect
Employee’s rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of the release contained herein.
          4. Acknowledgment. Employee understands and agrees that this is a
final release and that Employee is waiving all rights now or in the future to
pursue any remedies available under any employment related cause of action
against the Releasees, including without limitation claims of wrongful
discharge, emotional distress, defamation, harassment, discrimination,
retaliation, breach of contract or covenant of good faith and fair dealing,
claims under Title VII of the Civil Rights Act of 1964, as amended, the Equal
Pay Act of 1963, the Civil Rights Act of 1866, as amended, the Americans with
Disabilities Act, the Age Discrimination in Employment Act (the “ADEA”), the
Family and Medical Leave Act, the Employee Retirement Income Security Act, and
any other laws and regulations relating to employment.1
          5. Covenant Not to Sue. Employee represents that Employee has not
filed or commenced any proceeding against the Releasees and agrees that at no
time in the future will Employee file or maintain any charge, claim or action of
any kind, nature and character whatsoever against the Releasees, or cause or
knowingly permit any such charge, claim or action to be filed or maintained, in
any federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as to the
ADEA. If Employee initiates any lawsuit or other legal proceeding in
contravention of this covenant not to sue, except as to ADEA claims, Employee
shall be required to immediately repay to Employer the full consideration paid
to Employee pursuant to Paragraph 2 above, regardless of the outcome of
Employee’s legal action.
          6. Nondisclosure of Agreement. Employee will maintain the fact and
terms of this Agreement and any payments made by Employer in strict confidence
and will not disclose the same to any other person or entity (except Employee’s
legal counsel, spouse and accountant) without the prior written consent of
Employer. The parties agree that this confidentiality provision is a material
term of this Agreement. A violation of the promise of nondisclosure shall be a
material breach of this Agreement. It is acknowledged that in the event of such
a violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.
          7. Return of Property; Confidentiality; Inventions.
                (a) Employee represents that Employee does not have in
Employee’s possession any records, documents, specifications, or any
confidential material or any equipment or other property of Employer.
                (b) Employee understands and acknowledges that all Proprietary
Information (as defined below) is the sole property of Employer and its assigns.
Employee hereby assigns to Employer any rights Employee may have in all
Proprietary Information. At all times, Employee
 

1   Additional provisions may apply to California-based employees.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-2



 



--------------------------------------------------------------------------------



 



shall keep in confidence and trust all Proprietary Information, and Employee
will not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of Employer. Employee represents that Employee
has delivered to Employer all materials, documents and data of any nature
containing or pertaining to any Proprietary Information and has not taken and
will not take with Employee any such materials, documents or data or any
reproduction thereof. “Proprietary Information” means any information of a
confidential or secret nature that may have been learned or developed by
Employee during the period of Employee’s employment by Employer and which
(i) relates to the business of Employer or to the business of any customer or
supplier of Employer, or (ii) has been created, discovered or developed by, or
has otherwise become known to Employer and has commercial value in the business
in which Employer is engaged. By way of illustration, but not limitation,
Proprietary Information includes trade secrets, processes, formulas, computer
programs, data, know-how, inventions, improvements, techniques, marketing plans,
product plans, strategies, forecasts, personnel information and customer lists.
                (c) Employee represents that Employee has disclosed or will
disclose in confidence to Employer, or any persons designated by it, all
Inventions (as defined below) that have been made or conceived or first reduced
to practice by Employee during Employee’s employment with Employer (or
thereafter if Invention uses Proprietary Information of Employer). All such
Inventions are the sole and exclusive property of Employer and its assigns, and
Employer and its assigns shall have the right to use and/or to apply for
patents, copyrights or other statutory or common law protections for such
Inventions in any and all countries. Employee agrees to assist Employer in every
proper way (but at Employer’s expense) to obtain and from time to time enforce
patents, copyrights and other statutory or common law protections for such
Inventions in any and all countries. To that end, Employee has executed or will
execute all documents for use in applying for and obtaining such patents,
copyrights and other statutory or common law protections therefore and enforcing
same, as Employer may desire, together with any assignments thereof to Employer
or to persons designated by Employer. Employer shall compensate Employee at a
reasonable rate for any time after the Separation Date actually spent by
Employee at Employer’s request on such assistance. “Inventions” means all
inventions, improvements, original works or authorship, formulas, processes,
computer programs, techniques, know-how and data, whether or not patentable or
copyrightable, made or conceived or first reduced to practice or learned by
Employee, whether or not in the course of Employee’s employment.
          8. Non-Disparagement. Without limiting the foregoing, Employee agrees
that Employee will not make statements or representations to any other person,
entity or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 8 are material terms of this Agreement.
          9. Cooperation with Employer. Employee agrees that Employee will
cooperate with Employer, its agents, and its attorneys with respect to any
matters in which Employee was involved during Employee’s employment with
Employer or about which Employee has information, will provide upon request from
Employer all such information or information about any such matter, and will be
available to assist with any litigation or potential litigation relating to
Employee’s actions as an employee of Employer.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-3



 



--------------------------------------------------------------------------------



 



          [10. Non-Solicitation. Until the [___]2 anniversary of the Separation
Date, Employee agrees not to recruit, solicit or induce, or attempt to induce,
any employee or employees of Employer to terminate their employment with, or
otherwise cease their relationship with, Employer.]
          [11. Non-Competition. For the period beginning on Employee’s
Separation Date and ending on the [___]3 anniversary of Employee’s Separation
Date, Employee shall not, without the prior written consent of Employer:
(a) personally engage in Competitive Activities (as defined below) in the Region
(as defined below) or (b) work for, own, manage, operate, control, or
participate in the ownership, management, operation, or control of, or provide
consulting or advisory services to, any individual, partnership, firm,
corporation, or institution engaged in Competitive Activities in the Region, or
any company or person affiliated with such person or entity engaged in
Competitive Activities in the Region; provided that Employee’s purchase or
holding, for investment purposes, of securities of a publicly-traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this Paragraph 11 so long as Employee’s equity interest in any such company is
less than five percent. “Competitive Activities” means business activities
relating to products or services of the same or similar type as the products or
services (1) which are sold (or, pursuant to an existing business plan, will be
sold) to customers of Employer, and (2) for which Employee had the
responsibility to plan, develop, manage, market, or oversee within the most
recent 24 months of Employee’s employment with Employer. The “Region” means
anywhere in the world that the Employer engages in the manufacture, distribution
or sale of any of the Employer’s products.]
          12. No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.
          13. Arbitration. Any and all controversies arising out of or relating
to the validity, interpretation, enforceability, or performance of this
Agreement will be solely and finally settled by means of binding arbitration.
Any arbitration shall be conducted in accordance with the then-current
Employment Dispute Resolution Rules of the American Arbitration Association. The
arbitration will be final, conclusive and binding upon the parties. All
arbitrator’s fees and related expenses shall be divided equally between the
parties. Further, each party shall bear its own attorney’s fees and costs
incurred in connection with the arbitration.
          14. Equitable Relief. Each party acknowledges and agrees that a breach
of any term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder.
 

2   The period shall be 2 years for Tier 1 Employees in all cases; 2 years for
Tier 2 Employees for a termination following a hostile change in control, and
1 year for Tier 2 Employees in all other cases. This provision is not applicable
to Tier 3 Employees.   3   The period shall be 2 years for Tier 1 Employees in
all cases; 2 years for Tier 2 Employees for a termination following a hostile
change in control, and 1 year for Tier 2 Employees in all other cases. This
provision is not applicable to Tier 3 Employees.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-4



 



--------------------------------------------------------------------------------



 



Notwithstanding Paragraph 14, above, the parties may seek injunctive relief
through the civil court rather than through private arbitration if necessary to
prevent irreparable harm.
          15. No Admission. The execution of this Agreement and the performance
of its terms shall in no way be construed as an admission of guilt or liability
by either Employee or Employer. Both parties expressly disclaim any liability
for claims by the other.
          16. Consultation With Counsel and Time to Consider. Employee has been
advised to consult an attorney before signing this Agreement. Employee
acknowledges that Employee has been given the opportunity to consult counsel of
Employee’s choice before signing this Agreement, and that Employee is fully
aware of the contents and legal effect of this Agreement. Employee acknowledges
that Employer has provided Employee with a list of the job titles and ages of
all employees being terminated on the Separation Date as well as the ages of the
employees with the same titles who are not being terminated (“OWBPA
Information”). Employee has been given [21/45] days from receipt of the OWBPA
Information to consider this Agreement.
          18. Right to Revoke.
          (a) Employee and Employer have seven days from the date Employee signs
this Agreement to revoke it in a writing delivered to the other Party. After
that seven-day period has elapsed, this Agreement is final and binding on both
Parties.
          (b) Employee acknowledges and understands that if Employee fails to
provide the Employer with an executed copy of this Agreement by the date
indicated in paragraph C on the first page of this Agreement, Employer’s offer
to enter into this Agreement and/or its execution of this Agreement is
automatically revoked and Employee shall forfeit all rights under the Plan.
          17. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. It is expressly understood and agreed that although
Employer and Employee consider the restrictions contained in Paragraph 12 to be
reasonable, if a final determination is made by a court of competent
jurisdiction that the duration or region or any other restriction contained in
such paragraph is unenforceable against you, such paragraph shall be deemed
amended to apply as to such maximum duration and region and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
          18. Deadline for Execution. In accordance with Paragraph 16 above,
this Agreement will be void if not executed by Employee and received by Employer
on or before [___].
          19. Entire Agreement. This Agreement together with the Plan represents
the complete understanding of Employee and Employer with respect to the subject
matter herein.



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-5



 



--------------------------------------------------------------------------------



 



          21. Notices. Notices or other communications given pursuant to this
Agreement shall be given in accordance with the Plan.
          22. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of [Ohio].
          23. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement.
          BY SIGNING THIS AGREEMENT, YOU STATE THAT:
                YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO
CONSIDER ITS TERMS;
                YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION,
THOSE ARISING UNDER THE ADEA;
                YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;
                YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;
                YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND
                THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND
UNKNOWN CLAIMS AS OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS
EFFECTIVE DATE ARE WAIVED OR RELEASED IN THIS AGREEMENT.

                  THE GOODYEAR TIRE & RUBBER CO.

      [EMPLOYEE NAME]


By:
          Signature:    
 
               
 
  Name: [___________________________]
Title:            



 

     
Goodyear Continuity Plan for Salaried Employees (2007)
  Page A-6



 